DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
3. 	In claims 1, 8, 16, the phrase, “the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating” renders the claim indefinite because it is unclear whether a structure, if any, is imputed. Diffractive grating is well-known for diffracting light. Is there structural integrity that should be incorporated to the generically claimed diffractive grating to influence reflected output beam not to be diffractive by the diffractive grating? Accordingly, it is unclear how much patentable weight should be accorded to the limitation. Appropriate correction is required.  
4. 	Claims 2-7, 9-15, 17-20 rejected due to dependency.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (7,199,924) in view of Wong et al (US 2019/0140419).
7. 	As to claim 1, Brown et al disclose (fig. 7A) an apparatus (700) comprising: a diffractive grating (two gratings) configured to receive multiple output beams (laser beam outputs) from an array of laser sources (MOPA lasers 550), (column 32, lines 36-44); one or more optical elements (two gratings) configured to receive, direct, and focus multiple zeroth-order light beams (laser beam outputs), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflect) off the diffractive grating (two grating); and a detector (711, 712, 713, 714) configured to receive the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) and process the zeroth-order light beams (laser beam outputs) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37). Brown et al fail to disclose the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating. Wong et al disclose (fig. 2) the zeroth-order light beams (250-0) comprising portions of the output beams (251, 252, 253) reflected (reflected) off the diffractive grating (205) without being diffracted (without being diffracted) by the diffractive grating (205), (paragraphs [0016], [0023]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown et al to include the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating as taught by Wong et al in order to transmit the zeroth order beam at an angle which causes the zeroth order beam to be outside of a field of view associated with the diffractive optical element.
8. 	 As to claim 2, Brown et al disclose (fig. 7A) the apparatus (700) wherein the one or more optical elements (two gratings) comprise at least one fold mirror (reflective surface, dielectric mirror), (column 35, lines 29-37) configured to direct the zeroth-order light beams (laser light beams) toward the detector (711-714), (column 33, lines 1-5).
9. 	As to claim 3, Brown et al disclose (fig. 7A) the apparatus (700) wherein each of the zeroth-order light beams (laser light beams) corresponds to one of the output beams (90’), (column 32, lines 54-65).
10. 	As to claim 5, Brown et al disclose (fig. 7A) the apparatus (700) wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
11. 	As to claim 6, Brown et al disclose (fig. 7A) the apparatus (700) wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7).
12. 	As to claim 7, Brown et al disclose (fig. 7A) the apparatus (700) wherein a distance between the one or more optical elements (two gratings) and the detector (711-714) is less than six inches, (column 33, lines 1-7).
13. 	As to claim 8, Brown et al disclose (fig. 7A) a system (700) comprising: a fiber launch array (plurality of MOPA fiber lasers) comprising multiple laser sources (MOPA lasers) configured to generate multiple output beams (laser beam output), (column 32, lines 36-44); a diffractive grating (two gratings) configured to receive the multiple output beams (laser beam outputs) from the multiple laser sources (MOPA lasers); one or more optical elements (two gratings) configured to receive, direct, and focus multiple zeroth-order light beams (laser beam outputs), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflected) off the diffractive grating (two gratings); and a detector (711-714) configured to receive the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) and process the zeroth-order light beams (laser beam outputs) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37). Brown et al fail to disclose the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating. Wong et al disclose (fig. 2) the zeroth-order light beams (250-0) comprising portions of the output beams (251, 252, 253) reflected (reflected) off the diffractive grating (205) without being diffracted (without being diffracted) by the diffractive grating (205), (paragraphs [0016], [0023]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown et al to include the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating as taught by Wong et al in order to transmit the zeroth order beam at an angle which causes the zeroth order beam to be outside of a field of view associated with the diffractive optical element.

14. 	As to claim 9, Brown et al disclose (fig. 7A) the apparatus (700) wherein the one or more optical elements (two gratings) comprise at least one fold mirror (reflective surface, dielectric mirror), (column 35, lines 29-37) configured to direct the zeroth-order light beams (laser light beams) toward the detector (711-714), (column 33, lines 1-5).
15. 	As to claim 10, Brown et al disclose (fig. 7A) the apparatus (700) wherein each of the zeroth-order light beams (laser light beams) corresponds to one of the output beams (90’), (column 32, lines 54-65).
16. 	As to claim 12, Brown et al disclose (fig. 7A) the apparatus (700) wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
17. 	As to claim 13, Brown et al disclose (fig. 7A) the apparatus (700) wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7).
18. 	As to claim 14, Brown et al disclose (fig. 7A) the apparatus (700) wherein a distance between the one or more optical elements (two gratings) and the detector (711-714) is less than six inches, (column 33, lines 1-7).
19. 	As to claim 15, Brown et al disclose (fig. 7A) the system (700) further comprising: transform optics (130) configured to collimate (each component of output beam 90’ will be parallel), (column 32, lines 54-66) the output beams (laser beam outputs) before the output beams (laser beam outputs) are received at the diffractive grating (grating), (column 32, lines 41- 44).
20. 	As to claim 16, Brown et al disclose (fig. 7A) a method comprising: generating multiple output beams (laser beam outputs) at a fiber launch array (MOPA fiber lasers) comprising multiple laser sources (MOPA lasers), (column 32, lines 36-51); receiving the multiple output beams (laser beam outputs) from the multiple laser sources (MOPA lasers) at a diffractive grating (two gratings); receiving, directing, and focusing multiple zeroth-order light beams (laser beam outputs) using one or more optical elements (two gratings), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflected) off the diffractive grating (two gratings); receiving the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) at a detector (711-714); and processing the zeroth-order light beams (laser output beams) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37). Brown et al fail to disclose the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating. Wong et al disclose (fig. 2) the zeroth-order light beams (250-0) comprising portions of the output beams (251, 252, 253) reflected (reflected) off the diffractive grating (205) without being diffracted (without being diffracted) by the diffractive grating (205), (paragraphs [0016], [0023]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown et al to include the zeroth-order light beams comprising portions of the output beams reflected off the diffractive grating without being diffracted by the diffractive grating as taught by Wong et al in order to transmit the zeroth order beam at an angle which causes the zeroth order beam to be outside of a field of view associated with the diffractive optical element.
21. 	As to claim 17, Brown et al disclose (fig. 7A) the method further comprising: collimating the output beams (each component of output beam 90’ will be parallel), (column 32, lines 54-66) using transform optics (130) before the output beams (laser output beams) are received at the diffractive grating (two gratings), (column 32, lines 41-44).
22. 	As to claim 19, Brown et al disclose (fig. 7A) the method wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
23. 	As to claim 20, Brown et al disclose (fig. 7A) the method wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7). 
24. 	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (7,199,924) in view Wong et al (US 2019/0140419), and further in view of Amirparviz (9,329,388).
25. 	As to claims 4, 11, 18, Brown et al disclose (fig. 7A) the apparatus (700)/method wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) comprises information (wavelength off center, wavelength not aligned, wavelength drift) for presenting multiple light points (parallel beams) in an arrangement that corresponds to the array of laser sources (MOPA lasers), (column 32, lines 34-51). Brown et al in view of Wong et al fail to disclose a display. Amirparviz discloses (fig. 1) a display (100, 115) for projecting light to be viewed by passenger (130), (column 2, lines 46-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown et al in view of Wong et al to include a display as taught by Amirparviz in order capture laser beams outputs to diagnosed light level variation resulting in improved light power output on a display for more precise analysis.
Response to Arguments
26. 	Applicant’s arguments, see Remarks, filed 09/29/2022, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.  
Conclusion
27. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878